McKinstry, J.
The facts on which the plaintiff sought to recover in this action all occurred before the amendments to the chapter of the Codé of Civil Procedure treating of the “Liens of Mechanics,” which were adopted March 18, 1885.
We agree with the court below that as the law then stood the service of the notice of the 16th of October, 1884, set forth in complaint, did not affect the rights of the parties, nor impose on defendant Bush the duty of retaining a portion of the contract price to satisfy any lien which the plaintiff might subsequently file.
Judgment affirmed.
Myrick, J., and Ross,.J., concurred.